Order filed December 15, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00838-CV
                                    ____________

                         CRISTINA DENBINA, Appellant

                                          V.

                          DEVON DENBINA, Appellee


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-00064

                                     ORDER

      The notice of appeal in this case was filed November 9, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.